Citation Nr: 1039466	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  05-10 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES


1.  Entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
knee disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
knee disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a skin 
condition.

5.  Entitlement to service connection for cervical strain.

6. Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for sinusitis.

7. Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for headaches.

8. Entitlement to service connection for bilateral carpal tunnel 
syndrome.

9. Entitlement to service connection for vertigo.

10. Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1987 to October 1993, 
from February 1994 to November 1994, from September 2002 to May 
2003 and from September 2006 to December 2007. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the benefits sought on appeal.  
The Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In May 2010 correspondence, and during his May 2010 Board 
hearing, the Veteran indicated that he wished to withdraw his 
appeal concerning whether new and material evidence has been 
submitted to reopen claims of entitlement to service connection 
for a left knee condition, a right knee condition and a skin 
condition.

2.  In May 2010 correspondence, and during his May 2010 Board 
hearing, the Veteran indicated that he wished to withdraw his 
appeal concerning entitlement to service connection for cervical 
strain.  

3. In July 2005 correspondence, and during his RO hearing in July 
2005, the Veteran indicated that he wished to withdraw his appeal 
concerning whether new and material evidence has been submitted 
to reopen claims of entitlement to service connection for 
sinusitis and headaches.  

4. In July 2005 correspondence, and during his RO hearing in July 
2005, the Veteran indicated that he wished to withdraw his appeal 
concerning entitlement to service connection for bilateral carpal 
tunnel syndrome, vertigo and asthma.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issues of whether new and material 
evidence has been received to reopen the claims of entitlement to 
service connection for a left knee condition, a right knee 
condition, skin condition, sinusitis and headaches.  38 U.S.C.A. 
§ 7105 (d) (5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issues of entitlement to service 
connection for cervical strain, bilateral carpal tunnel syndrome 
and asthma.  38 U.S.C.A. § 7105 (d) (5) (West 2002); 
38 C.F.R. § 20.204 (2009).


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to notify 
and to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

As it is not disputed that the Veteran is withdrawing his claims 
to reopen service connection for a left knee condition, a right 
knee condition, skin condition, sinusitis and headaches; and 
claims of service connection for cervical strain, bilateral 
carpal tunnel syndrome and asthma, the law is dispositive, and 
the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal of a 
substantive appeal may be made by the Veteran.  38 C.F.R. § 
20.204.

In May 2010 correspondence, and during his May 2010 Board 
hearing, the Veteran indicated that he wished to withdraw his 
appeal concerning whether new and material evidence has been 
submitted to reopen claims of entitlement to service connection 
for a left knee condition, a right knee condition and a skin 
condition; and entitlement to service connection for cervical 
strain.  In July 2005 correspondence, and during his RO hearing 
in July 2005, the Veteran indicated that he wished to withdraw 
his appeal concerning whether new and material evidence has been 
submitted to reopen claims of entitlement to service connection 
for sinusitis and headaches; and entitlement to service 
connection for bilateral carpal tunnel syndrome, vertigo and 
asthma.  

As there remains no allegation of error of fact or law for 
appellate consideration, the Board does not have appellate 
jurisdiction to review the claims.  
38 U.S.C.A. § 7105.


ORDER

The appeal concerning whether new and material evidence has been 
submitted to reopen a claim of entitlement to service connection 
for a left knee condition, 
a right knee condition, skin condition, sinusitis and headaches 
is dismissed.

The appeal concerning the issue of entitlement to service 
connection for cervical strain, bilateral carpal tunnel syndrome, 
vertigo and asthma is dismissed.  


REMAND

The Veteran has claimed entitlement to service connection for 
hypertension.  The Board finds that additional development is 
necessary with respect to this claim.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service, or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

As a preliminary matter, the Board notes that the Veteran has 
served on active duty during four separate time periods: May 1987 
to October 1993; February 1994 to November 1994; September 2002 
to May 2003; and September 2006 to December 2007.

Service treatment records in the early 1990s show elevated blood 
pressure readings, to include an entry of 124/94 in March 1991 
and 142/90 in April 1993. On a report of medical history in 
October 2002, the Veteran reported moderate to high blood 
pressure beginning in 1995.  He indicated that his blood pressure 
ran about 140/100 prior to 2002.  Physical examination at that 
time showed blood pressure was 157/90.  Service treatment records 
in April 2003, indicate hypertension and show blood pressure 
readings of 158/101 and 161/91.  Service treatment records in 
October 2007, indicate unstable hypertension managed by a 
cardiologist.  In light of the duty to assist, a VA examination 
is warranted to determine the nature and etiology of the 
Veteran's hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of 
hypertension.  The claims folder should be 
made available to the examiner for review in 
conjunction with the examination.  The 
examiner is asked to address the following:

What was the degree of hypertension that 
preexisted a period of active duty 
service? 

If the degree of hypertension is not 
ascertainable upon entrance into an 
active period of service, what clinical 
factors during service support a finding 
that hypertension pre-existed service? 

If the history and clinical data support 
the conclusion that hypertension pre-
existed service, then was hypertension 
aggravated by service, that is, was 
there a permanent increase in severity, 
that is, a worsening of the underlying 
condition not due to the natural 
progress of the condition as contrasted 
to a temporary worsening of symptoms? 

If the history and clinical data do not 
support the conclusion that hypertension 
was aggravated by service, is it at 
least as likely as not that the current 
hypertension is related to service.

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means that 
the weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation as it is to find against 
causation. 

If however after a review of the record, an 
opinion on causation is not possible without 
resort to speculation, the examiner is asked 
to clarify whether actual causation cannot be 
determined because there are multiple 
potential causes, when one cause is not more 
likely than any other to cause the Veteran's 
current hypertension and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record. 

2.  After the development has been completed, 
adjudicate the claim.  If the benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.


The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MOTRYA MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


